IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                  No. 01-30976



BRIAN W. AMY; RUTH A. AMY,

                               Plaintiffs - Appellees-Cross-Appellants,

                                        versus

NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY,

                                  Defendant - Appellant-Cross-Appellee.




            Appeals from the United States District Court
                For the Western District of Louisiana
                             (99-CV-519)

                                  July 11, 2002


Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this hard-fought dispute between an insurer and its insured

over coverage extended by a disability policy, the jury has decided

in favor of the insured.       With the benefit of oral argument, we are

persuaded    that   there    is    no    reversible   error   in   this   case.

Northwestern Mutual cannot overcome the high hurdle of overcoming

this jury verdict.     We affirm the judgment.



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.